DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed January 13, 2022, has been entered.  Claims 1-25 remain pending in the application. Applicant’s amendments to claims have overcome each and every rejection of claims 1-25 previously set forth in the Final Office Action mailed October 25, 2021.

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
	Applicant has overcome all claim rejections for claims 1-25 by amending claim 1 such that the amended language is not taught by Canner as further described on page 8 of the Reply filed January 13, 2002.  Specifically, Canner does not teach clamping structures configured to be curved within the horizontal plane such that the opening of the cells extend through the top and bottom ends in a direction parallel to the height of the clamping structure and perpendicular to the horizontal plane as claimed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/               Examiner, Art Unit 3781               

/PHILIP R WIEST/               Primary Examiner, Art Unit 3781